Citation Nr: 9925315	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for a 
lumbosacral strain, currently rated as 20 percent disabling.  

2.  Entitlement to an increased initial rating for residuals 
of an injury to the cervical spine, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased initial rating for headaches, 
currently rated as 10 percent disabling.  

4.  Entitlement to service connection for a disability, other 
than a disability of the lumbar spine, manifested by 
bilateral leg pain.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
lumbosacral strain, with a 10 percent initial rating, 
residuals of an injury to the cervical spine, with a 10 
percent initial rating, and headaches, with a 10 percent 
initial rating.  The RO also denied the veteran's claim for 
service connection for bilateral leg pain.  The veteran filed 
a timely notice of disagreement objecting to his initial 
disability determinations, and the denial of service 
connection for bilateral leg pain.  This appeal was 
initiated.  

In February 1997, the veteran was awarded an increased 
initial rating for his service connected strain of the 
lumbosacral spine.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this increased initial rating issue 
remains in appellate status.  



FINDINGS OF FACT

1.  The veteran's headaches are characterized by very 
frequent completely prostrating and prolonged attacks.  

2.  The record does not include competent medical evidence of 
a nexus between a current disability of the lower 
extremities, and an injury or disease in service. 


CONCLUSIONS OF LAW

1.  An increased initial rating, to 50 percent and no higher, 
is warranted for the veteran's service connected headaches.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8100 
(1998).  

2.  The claim for service connection for a disability, other 
than a disability of the lumbosacral spine, characterized by 
bilateral leg pain, is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for bilateral leg pain, 
and an increased initial rating, in excess of 10 percent, for 
headaches.  Regarding his bilateral leg pain, the veteran 
states he injured his back in service after falling a ship 
into the sea.  Subsequently, he began to experience headaches 
and pain radiating from the lumbosacral spine down into his 
lower extremities.  

The veteran's service medical records confirm a June 1994 
fall which occurred in service as the veteran has described.  
Immediately after the incident, he reported pain in the neck, 
lower back, and left ankle.  His left ankle was negative for 
swelling or ecchymosis, and no neurological deficit was noted 
in either leg.  An injury to the lower extremities was not 
diagnosed at that time.  The veteran had previously reported 
left knee pain in July 1990, at which time a slight edema of 
the joint was noted; however, this abnormality resolved in a 
few days and no residuals were noted.  

Subsequent to his fall, the veteran's case was presented to a 
military medical board on several occasions.  Initially, it 
was recommended he be given limited duty and an extended 
course of physical therapy; however, when this treatment did 
not relieve the veteran's symptomatology, a March 1996 
medical review board recommended he be discharged from the 
service due to medical disability.  Chronic mechanical pain 
of the cervical and lumbosacral spine was diagnosed; however, 
no disability of the lower extremities was noted at that 
time.  

In October 1996, the veteran began regular outpatient medical 
treatment with Dr. C.A.W., D.C., for his lower back injury 
and residuals.  Dr. W. has filed several examination reports 
and medical opinion statements with the VA.  In a January 
1997 statement to the VA, Dr. W. stated the veteran 
experiences bilateral leg pain which radiates from the 
lumbosacral spine.  A follow-up report from February 1997 
described this pain as "radicular" and indicated it is 
caused by nerve irritation at L5.  By November 1997, the 
doctor had described the veteran's bilateral leg pain as 
sciatica.  He also described the veteran's headaches as 
occurring 3-4 times per week.  

The veteran was afforded a VA medical examination in November 
1996.  He repeated his in-service medical history, including 
his fall and resultant residuals.  The VA examiner reviewed 
the veteran's lower extremities, and diagnosed bilateral leg 
pain, most likely resulting from his lower back injury 
sustained in service.  

The RO, in a January 1997 rating decision, awarded the 
veteran service connection, with a 10 percent rating, for 
headaches.  It also denied service connection for bilateral 
leg pain.  The veteran filed a notice of disagreement 
objecting to his initial rating for headaches and the denial 
of service connection for bilateral leg pain.  This appeal 
was commenced.  

In March 1997, the veteran sought an independent medical 
examination at a private orthopedic clinic.  Among other 
findings, the examiner determined the veteran's left leg was 
shorter than the right by a 1/2 inch.  The examiner then stated 
this disorder was "not apparently related to his [in-service 
lower back] injury."  

The veteran was afforded a personal hearing at the RO in 
November 1997.  He stated his headaches occur at least 
weekly, and he must lie down for relief.  He also described 
his bilateral leg pain as sufficiently severe so as to impair 
his sleep on occasion.  The cumulative effect of his various 
service connected disabilities impairs his ability to 
maintain gainful employment, according to the veteran.  


Analysis
I.  Increased rating - Headaches

The veteran's claim for an increased initial rating for his 
service-connected headache disability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The U. S. Court 
of Appeals for Veterans Claims (Court) has held that if a 
veteran claims that a service-connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
cases where, after a careful consideration of all evidence, a 
reasonable doubt arises as to the degree of disability, that 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

Currently, the veteran's service connected headaches are 
rated as 10 percent disabling under Diagnostic Code 8100, for 
migraine headaches.  Under these criteria, migraine 
headaches, with characteristic prostrating attacks occurring 
on an average of one a month over the last several months 
warrant a 30 percent evaluation.  A 50 percent evaluation is 
warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998).  

The evidence of record indicates the veteran has severe 
headaches on at least a weekly basis.  Dr. W.'s November 1997 
report suggests the veteran occasionally experiences up to 3-
4 headaches in a single week.  At his November 1997 personal 
hearing at the RO, the veteran stated his headaches occur at 
least once a week, and are only relieved when he lies down.  
These subjective complaints are not controverted by any other 
evidence of record, and in light of 38 C.F.R. §§ 4.3 and 4.7, 
they constitute very frequent and prolonged headache attacks; 
thus, an increase in the veteran's initial rating, to 50 
percent, is warranted.  

A 50 percent rating represents the maximum schedular rating 
under Diagnostic Code 8100.  While consideration has also 
been given to other aspects of the rating schedule, whether 
or not they have been raised by the veteran, only Diagnostic 
Code 8045, for brain disease due to trauma, is analogous to 
the veteran's disability.  38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8045 (1998).  Under this diagnostic code, 
headaches and other subjective complaints are limited to a 10 
percent rating; thus, it is clear that evaluation of the 
veteran's claim under this code is not to his benefit.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 50 percent rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's headaches have not required 
hospitalization since his service separation, and are not 
shown by the evidence to present marked interference with 
employment in and of themselves.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  


II.  Service connection - Bilateral leg pain

The veteran seeks service connection for bilateral leg pain, 
which he asserts resulted from a fall in service.  As a 
preliminary matter, it is noted the veteran has previously 
been granted service connection for a disability of the 
lumbosacral spine, currently diagnosed as lumbosacral strain, 
and a claim for an increased initial rating for this 
disability is currently pending.  This fact is significant 
because the medical evidence, both private and VA, refers to 
a connection between the veteran's bilateral leg pain and his 
service-connected lumbosacral disability.  Dr. W., the 
veteran's private doctor who has treated him since 1996, 
stated in a February 1997 report that the veteran's bilateral 
leg pain is the result of nerve irritation at L5.  Dr. W. 
diagnosed the veteran's leg pain as sciatica, which is back 
pain that extends over the buttocks and down the leg along 
the course of the sciatic nerve.  Dorland's Illustrated 
Medical Dictionary, 1493 (28th ed. 1994).  The November 1996 
VA examination report lists an impression of bilateral leg 
pain, most likely secondary to the veteran's lower back 
injury.  

This medical evidence clearly raises the possibility that the 
veteran's bilateral leg pain is a manifestation of his 
lumbosacral disability-a disability for which service 
connection has already been granted.  Thus, to the extent the 
veteran has leg pain that is a result of the disability for 
which service connection has already been granted, that leg 
pain should be taken into account in rating the service-
connected disability of the lumbosacral spine.  In other 
words, leg pain associated with the service-connected 
disability is a matter that needs to be resolved in 
adjudicating the claim for an increased rating for the 
service-connected lumbosacral disability.

Evaluations of the same disability manifestations under 
different diagnoses are prohibited under the law.  38 C.F.R. 
§ 4.14 (1998).  The Court has held that service connection is 
not warranted for joint pain absent underlying pathology.  
Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In view of the connection between the veteran's sciatica and 
the service-connected disability, the issue that now needs to 
be resolved is whether a separate grant of service connection 
is warranted for leg pain that is the result of a disorder 
other than the service-connected lumbosacral disability.  
Thus, the issue is whether the veteran is entitled to the 
grant of service connection for disability, other than a 
disability of the lumbosacral spine, manifested by bilateral 
leg pain.  

Now that the veteran's claim has been clarified, it can be 
considered in its own right.  The law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  

As is true with all claims, this claim must, as an initial 
matter, be well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The medical evidence, as noted above, does reflect the 
veteran's 1994 fall and a 1990 bout with slight edema of the 
left knee; this constitutes sufficient evidence of a injury 
incurred in service.  The veteran has also submitted a March 
1997 independent medical examination report which noted a 1/2 
inch leg length discrepancy, the left leg being shorter; this 
discrepancy constitutes a current disability for well-
groundedness purposes.  Id.  However, the evidence of record 
does not reflect any nexus between any in-service disease or 
injury and any current disability characterized by bilateral 
leg pain, other than leg pain resulting form the service-
connected lumbosacral disability.  The examiner who diagnosed 
the veteran's leg length discrepancy also reviewed the 
veteran's history of an in-service fall, and specifically 
refused to link the leg length discrepancy to the fall; thus, 
the veteran's claim is not well grounded.  Id.  The veteran 
has not otherwise offered evidence tending to show he has a 
current disability characterized by bilateral leg pain which 
is due to or the result of a disease or injury incurred in or 
aggravated by service.  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that an in-service disease or injury resulted in 
a current disability.  38 U.S.C.A. § 1110 (West 1991).  For 
this reason, his claim is not well-grounded, and must be 
denied on that basis.  See Caluza, supra.  



ORDER

1.  An increased initial rating, of 50 percent and no higher, 
is warranted for the veteran's service connected headaches.  

2.  Service connection for a disability, other than a 
disability of the lumbosacral spine, manifested by pain, is 
denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks increased initial ratings for disabilities 
of the cervical and  lumbosacral spine.  When evaluating a 
service connected disability, the VA must consider all rating 
provisions that might be applicable.  Regarding increased 
rating claims for musculoskeletal disabilities, the U. S. 
Court of Appeals for Veterans Claims (Court) has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  The guidance provided by the Court in DeLuca 
must be followed in adjudicating the veteran's increased 
rating claim.  This has not yet been accomplished; the 
veteran's most recent VA orthopedic examination, in November 
1996, of the cervical and lumbosacral spine does not reflect 
the Court's pronouncements in DeLuca.  Therefore, further 
development is needed prior to final evaluation of the claim 
for increased initial ratings for disabilities of the 
cervical and lumbosacral spine.  

As is noted in the introduction of this remand, this appeal 
arises from the initial ratings of these service connected 
disabilities.  In such cases, the Court has stated that 
separate ratings can be assigned separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
reconsidering the veteran's claim, the RO must determine 
whether staged ratings are indicated by the evidence for any 
period of the veteran's pending claims.  38 U.S.C.A. 
§§ 3.400, 3.500, 4.29, 4.30 (1998).  

In light of the above, these claims are REMANDED for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ensure that all 
pertinent records of medical treatment 
are associated with the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his cervical 
and lumbosacral spine disabilities.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  All 
indicated tests must be performed to 
include complete range of motion testing 
and, if required, x-rays.  The examiner 
should indicate whether there is any 
pain, paralysis, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service-connected cervical spine and 
lumbosacral spine due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  These 
inquiries should not be limited to 
muscles and nerves.  All factors upon 
which the medical opinion is based must 
be set forth for the record. 

4.  After completion of all requested 
development, the RO should review the 
veteran's claims.  The RO must consider 
if staged ratings are warranted, based on 
the evidence of record, in compliance 
with the Court's pronouncements in 
Fenderson.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







